202 F.2d 426
DICKSON et al.v.HOTCHKIN et al.
No. 14122.
United States Court of Appeals Fifth Circuit.
March 11, 1953.

Charles M. Dickson, San Antonio, Tex., for appellants.
Neil E. Beaton, San Antonio, Tex., Julius H. Schleyer, New Braunfels, Tex., for appellees.
Before HUTCHESON, Chief Judge, and HOLMES and RIVES, Circuit Judges.
PER CURIAM.


1
In the complaint in the district court the appellants claimed a legal right to participate in the proceedings of the Republican Precinct Convention in Precinct No. 50, Bexar County, Texas, without signing a declaration reading as follows: "I am a Republican, and desire to participate in the Republican Party activities in the year 1952." They sought to enforce the claimed right by declaratory judgment, mandamus, and injunction, and also claimed $100,000.00 as damages for the alleged wrongful acts of the appellees whereby they alleged that they would be denied such right. The Republican Precinct Convention in that precinct was held on May 3, 1952 and all questions presented by this action are now clearly moot, except possibly the claim for damages. The claim for damages, certainly as of the date of the filing of the complaint before the convention was held, is not substantial, and does not merit the attention of the court. The appeal is, therefore, dismissed because the matter is moot.


2
Dismissed.